Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 1 of 19 PageID #: 2182


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

       TERRANCE T. NORMAN,                       )
                                                 )
               Petitioner,                       )
                                                 )
                  v.                             )           Case No. 4:19-CV-02299-JAR
                                                 )
        SHERIE L. KORNEMAN,                      )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Terrance T. Norman’s Amended Petition to

Vacate, Set Aide, or Correct Sentence Pursuant to 28 U.S.C. § 2254. (Doc. 11). Respondent has

responded (Doc. 12), and the time for Petitioner to reply has expired. For the reasons discussed

below, the Amended Petition will be denied.


I.     FACTUAL AND PROCEDURAL BACKGROUND

       On January 25, 2012, Petitioner entered the backseat of Detective Juan Wilson’s vehicle.

Detective Wilson was an undercover police officer, and an informant had brokered a transaction

where Petitioner would sell Detective Wilson a .40 caliber Smith and Wesson handgun for $450.

After receiving the $450, Petitioner allegedly pointed a loaded gun at Detective Wilson,

instructed him not to move, exited the vehicle, and sped away in his own car. (Doc. 12-5 at 2).

       In December 2013, a jury in Missouri state court convicted Petitioner of first degree

robbery while acquitting him of armed criminal action. (Doc. 12 at 1; Doc. 12-5 at 5). Petitioner

was subsequently sentenced to 25 years in prison. (Id.). Petitioner filed a direct appeal which was

denied by the Missouri Court of Appeals on May 20, 2014. (Doc. 12-5). Petitioner proceeded to

file a motion for post-conviction relief under Missouri Supreme Court Rule 29.15, which was

                                                                                                    1
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 2 of 19 PageID #: 2183


initially remanded by the Missouri Court of Appeals so that the lower court could conduct an

abandonment inquiry regarding the motion’s timeliness. (Doc. 12-10). On May 1, 2018, the

Missouri Court of Appeals affirmed the denial of post-conviction relief. (Doc. 12-13). The

Missouri Court of Appeals issued its mandate on May 25, 2018, completing the post-conviction

relief appeal process. (Doc. 11 at 6; Doc. 12 at 9).

       Petitioner filed a petition for writ of habeas corpus under 28 U.S.C. § 2254 on August 5,

2019. (Doc. 1). On May 27, 2020, this Court granted Petitioner leave to file an Amended

Petition. (Docs. 10, 11). This Court has liberally construed Petitioner’s pro se Amended Petition.

(Doc. 12). See Estelle v. Gamble, 429 U.S. 97, 106 (1976). The Amended Petition states three

grounds for relief:

       Ground One: Ineffective Assistance – Failure to Challenge Sufficiency of Evidence

       Ground Two: Ineffective Assistance – Converse Jury Instruction

       Ground Three: Due Process – Motion to Suppress


II.    LEGAL STANDARD

       A district court “shall entertain an application for a writ of habeas corpus in behalf of a

person in custody pursuant to the judgment of a State court only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a). The court may not grant a writ of habeas corpus as to any claim that was adjudicated on

the merits in state court proceedings unless such adjudication “(1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d).
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 3 of 19 PageID #: 2184


       “A state court’s decision is contrary to . . . clearly established law if it applies a rule that

contradicts the governing law set forth in [Supreme Court] cases or if it confronts a set of facts

that are materially indistinguishable from a [Supreme Court] decision . . . and nevertheless

arrives at a [different] result.” Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir. 2007) (alteration in

original) (quoting Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)). A state court “unreasonably

applies” federal law when it “identifies the correct governing rule from [the Supreme] Court’s

cases but unreasonably applies it to the facts of the particular state prisoner’s case,” or

“unreasonably extends a legal principle from [the Supreme Court’s] precedent to a new context

where it should not apply or unreasonably refuses to extend that principle to a new context where

it should apply.” Williams v. Taylor, 529 U.S. 362, 407 (2000). Finally, a state court decision is

based on an unreasonable determination of the facts “only if it is shown that the state court’s

presumptively correct factual findings do not enjoy support in the record.” Jones v. Luebbers,

359 F.3d 1005, 1111 (8th Cir. 2004) (citations omitted). The petitioner must rebut this

presumption by clear and convincing evidence. Rice v. Collins, 546 U.S. 333, 338-39 (2006).


III.   DISCUSSION

   A. Timeliness

       Petitions under § 2254 are subject to a one-year statute of limitations pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). 28 U.S.C. § 2244(d). The

statute provides, as it relates to this case, that the one-year period begins to run “the date on

which the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). The statute of limitations accordingly does

not run until the mandate has issued and the time for seeking further review has expired.

Gonzales v. Thaler, 565 U.S. 134, 150 (2012). This time period is tolled, moreover, during the

                                                                                                     3
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 4 of 19 PageID #: 2185


pendency of any state post-conviction application or other collateral review. 28 U.S.C. §

2244(d)(2).

        Petitioner was sentenced on February 11, 2013 and timely appealed. (Doc. 1 at 1; Doc. 12

at 8). The Missouri Court of Appeals affirmed the conviction, with slight modification, on May

20, 2014, with the mandate issuing on June 13, 2014. (Doc. 12-8 at 5). Because Petitioner did not

appeal to the Missouri Supreme Court, his one-year time period began running on approximately

June 29, 2014. See Mo. Sup. Ct. R. 83.02 (requiring that application for transfer to Missouri

Supreme Court be filed within 15 days of order). Petitioner filed his post-conviction motion

pursuant to Mo. Sup. Ct. R. 29.15 on September 8, 2014, 72 days later, tolling AEDPA’s one-

year limit. (Doc. 11 at 6; Doc. 12 at 9).

        The Missouri Court of Appeals affirmed the motion court’s denial on May 1, 2018, and

the mandate issued on May 25, 2018. (Doc. 11 at 6; Doc. 12 at 9; Doc. 12-13). Petitioner did not

file his habeas petition in this Court until August 5, 2019. (Doc. 1). Adding the 72 days identified

above, Petitioner sought review in this Court approximately 509 days after his review in state

court was complete. Petitioner “acknowledges that his petition is untimely” but contends he is

entitled to equitable tolling for two reasons. (Doc. 11 at 6). 1 The Eighth Circuit has clearly held

that the one-year statute of limitations under the AEDPA “is a true statute of limitations rather

than a jurisdictional bar.” Earl v. Fabian, 556 F.3d 717, 722 (8th Cir. 2009) (citation omitted);

see also Day v. McDonough, 547 U.S. 198, 208 (2006). This means that equitable tolling is

permissible, but should only occur “when there exist extraordinary circumstances beyond a

prisoner’s control that made filing a timely petition impossible.” Mendoza v. Minnesota, 100

Fed. App’x 587, 588 (8th Cir. 2004) (per curiam) (citation omitted).


1
  There are some inconsistencies in the parties’ briefing as to when exactly certain mandates issued and appeal
periods expired under Missouri law. These slight differences are immaterial, however, as it is readily apparent that
Petitioner’s claims are untimely unless equitable tolling is available.
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 5 of 19 PageID #: 2186


       Actual Innocence

       Petitioner argues that this Court should overlook the untimeliness of his petition because

he is actually innocent. The Supreme Court has held that the miscarriage of justice exception for

procedural defaults survived passage of the AEDPA. McQuiggin v. Perkins, 569 U.S. 383, 397

(2013). The Eighth Circuit, citing McQuiggin, has repeatedly described the actual innocence

standard as “demanding.” See, e.g., Williams v. Hobbs, 509 Fed. App’x 558 (8th Cir. 2013) (per

curiam). In McQuiggin, the Supreme Court cautioned that “tenable actual-innocence gateway

pleas are rare” and a petitioner does not meet this burden “unless he persuades the district court

that, in light of the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting Schlup v. Delo, 513

U.S. 298, 329 (1995)).

       Petitioner has not presented any new evidence demonstrating his innocence. Instead he

claims that the jury rendered an inconsistent verdict by convicting him of first degree burglary

while acquitting him of armed criminal action. (Doc. 11 at 8). First, as discussed further below,

this Court disagrees with Petitioner’s assertion that the jury’s verdict is inconsistent. Second,

Petitioner’s claim is more akin to one of legal innocence than actual innocence, which is not

sufficient to satisfy the demanding standard for equitable tolling. See Sawyer v. Whitley, 505

U.S. 333, 339 (1992) (“We emphasized that the miscarriage of justice exception is concerned

with actual as compared to legal innocence.”); Narcisse v. Dahm, 9 F.3d 38, 40 (8th Cir. 1993)

(reversing district court’s granting of habeas relief where claim was one of legal innocence).

Because Petitioner has not presented an actual innocence argument based on new evidence, no

equitable tolling of the AEDPA statute of limitations is warranted. See Moore v. Sachse, 421 F.

Supp. 2d 1209, 1214 (E.D. Mo. 2006) (citing Pitts v. Norris, 85 F.3d 348, 350-51 (8th Cir.

1996)) (“Pursuing an argument of legal innocence with no new evidence establish factual
                                                                                                5
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 6 of 19 PageID #: 2187


innocence is insufficient to invoke the actual innocence exception.”).


       Delayed Notice

       Petitioner claims that equitable tolling is merited because he received delayed notice of

the Missouri Court of Appeals’ decision and lacked access to the law library due to a riot at his

prison. The Missouri Court of Appeals issued its mandate on May 25, 2018, but Petitioner

alleges that he did not receive a letter from his attorney notifying him of the decision until

November 6, 2018. Petitioner further claims that he did not receive the proper forms to file a §

2254 petition until June 11, 2019. (Doc. 11 at 8-9). Under AEDPA, Petitioner had until March

2019 to file a timely petition for habeas relief. No such petition was filed until August 5, 2019.

       A litigant seeking equitable tolling must prove two elements: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary circumstances stood in his way.

Burns v. Prudden, 588 F.3d 1148, 1150 (8th Cir. 2009). Petitioner has the burden to demonstrate

grounds warranting equitable tolling. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). This Court

finds that Petitioner did not pursue his rights diligently, nor did extraordinary circumstances

prevent him from filing timely. Petitioner claims he received notice of the mandate on November

6, 2018, meaning by his own account he had approximately four months to file a timely petition.

See id. at 419 (petitioner who waited five months after judgment to file habeas petition did not

establish requisite diligence); Earl v. Fabian, 556 F.3d 717, 724 (8th Cir. 2009). As to

Petitioner’s lack of law library access or § 2254 forms, the Eighth Circuit has held that “lack of

access to legal resources does not typically merit equitable tolling.” Earl, 556 F.3d at 724; see

also Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (“Even in the case of an

unrepresented prisoner alleging a lack of legal knowledge or legal resources, equitable tolling

has not been warranted.”).
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 7 of 19 PageID #: 2188


        Because Petitioner has not demonstrated that he pursued his rights diligently or

extraordinary circumstances stood in the way of his filing a timely petition, equitable tolling is

not warranted. Despite Petitioner’s claims being untimely and therefore deserving of dismissal

under AEDPA, this Court will proceed in the alternative and address the other arguments

presented by the parties.


    B. Procedural Default

        Respondent contends that Petitioner has procedurally defaulted his first two grounds for

relief because the claims were not presented at each step of the post-conviction proceedings.

(Doc. 12 at 12-13). At least as to Ground One, Petitioner “acknowledges that this claim is

procedurally defaulted because none of his previous attorneys presented the claim to the state

courts.” (Doc. 11 at 20). 2 Petitioner claims, however, that his default should be excused under

the exception established by the Supreme Court in Martinez v. Ryan, 566 U.S. 1 (2012).

        A habeas petitioner under § 2254 may avoid procedural default only by showing that

there was cause for the default and resulting prejudice, or that a miscarriage of justice will result

from enforcing the procedural default. Wainwright v. Sykes, 433 U.S. 72, 87, 90-91 (1977). To

establish cause, the petitioner must show that “some objective factor external to the defense”

prevented his compliance with a state procedural rule. Murray v. Carrier, 477 U.S. 478, 488

(1986). In Coleman v. Thompson, 501 U.S. 722 (1991), the Supreme Court established the

general rule that counsel’s errors in post-conviction proceedings do not qualify as cause for

default. The Supreme Court recognized a narrow exception to this rule in Martinez, holding:

“Where, under state law, a claim of ineffective assistance of trial counsel must be raised in an


2
  Petitioner raised Ground Two in his post-conviction motion. (Doc. 12-7 at 56). Petitioner did not, however, raise
this claim on the appeal of the denial of his post-conviction motion. (Doc. 12-11). Therefore, the argument has been
procedurally defaulted unless the Martinez exception applies. See Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir.
2012) (internal quotation omitted) (“In Missouri, a claim must be presented at each step of the judicial process in
                                                                                                                  7
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 8 of 19 PageID #: 2189


initial-review collateral proceeding, a procedural default will not bar a federal habeas court from

hearing a substantial claim of ineffective assistance at trial if, in the initial-review proceeding,

there was no counsel or that counsel was ineffective.” Martinez, 566 U.S. at 17. The Supreme

Court noted that the underlying ineffective assistance of trial counsel claim must be “a

substantial one, which is to say that the prisoner must demonstrate that the claim has some

merit.” Id. at 14. Finally, the Supreme Court has clarified that this exception does not apply to

claims of ineffective assistance of appellate counsel. Davila v. Davis, 137 S. Ct. 2058 (2017); see

also 28 U.S.C. § 2254(i).

         In Ground One, Petitioner alleges ineffective assistance of trial, appellate, and post-

conviction counsel for failing to argue that the evidence was insufficient to support a conviction

for first degree robbery. In Ground Two, Petitioner argues that trial counsel was ineffective for

failing to request a converse jury instruction. As discussed above, the Martinez exception only

applies to trial counsel, rendering Petitioner’s claims in Ground One as to appellate and post-

conviction counsel procedurally defaulted. Because Petitioner had access to appellate and post-

conviction counsel, moreover, he must demonstrate ineffective assistance by such counsel to

excuse his procedural default.

         Petitioner has not demonstrated that his appellate or post-conviction counsel provided

ineffective assistance by failing to pursue Grounds One and Two to completion. Under

Strickland v. Washington, Petitioner must show that (1) appellate counsel’s performance was

objectively unreasonable and (2) Petitioner was prejudiced such that the result of the proceedings

would have been different. 466 U.S. 668, 694 (1984). Judicial scrutiny of counsel’s performance

is “highly deferential,” and this Court “must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Id. at 689. On appeal,


order to avoid default.”).
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 9 of 19 PageID #: 2190


moreover, counsel “should not raise every nonfrivolous argument” but instead should include

“only those arguments most likely to succeed.” Davila, 137 S. Ct. at 2067 (citation omitted); see

also Oxford v. Delo, 59 F.3d 741, 746 (8th Cir. 1995). As discussed below, this Court finds that

Grounds One and Two of the Amended Petition are substantively meritless. Accordingly, it was

not unreasonable for appellate and post-conviction counsel to decline to fully pursue those

arguments, nor was Petitioner prejudiced. Because Petitioner’s appellate and post-conviction

counsel were not ineffective, his procedural default cannot be excused under the Martinez

exception.


  C. Substantive Analysis

       Ground One: Ineffective Assistance – Failure to Challenge Sufficiency of Evidence

       In his first ground for relief, Petitioner argues that trial, appellate, and post-conviction

counsel all rendered ineffective assistance by failing to argue that the evidence was insufficient

to support a first degree robbery conviction. Petitioner claims that the acquittal for armed

criminal action necessarily precludes conviction for first degree robbery based on the elements of

each crime. At the outset, the Court notes that Petitioner’s claim of ineffective assistance of post-

conviction counsel is not cognizable on habeas review. See 28 U.S.C. § 2254(i) (“The

ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction

proceedings shall not be a ground for relief in a proceeding arising under section 2254.”);

Coleman, 501 U.S. at 572 (citations omitted) (“There is no constitutional right to an attorney in

state post-conviction proceedings. Consequently, a petitioner cannot claim constitutionally

ineffective assistance of counsel in such proceedings.”).

       On January 25, 2012, Petitioner got into the backseat of a car with the undercover

detective for a purported gun sale but instead stole $450 and fled. (Doc. 12-5 at 2). A critical

                                                                                                      9
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 10 of 19 PageID #: 2191


issue at Petitioner’s trial was whether he threatened the victim with a gun or merely snatched the

money and ran. A jury convicted Petitioner of first degree robbery pursuant to instructions which

stated that Petitioner must have “displayed or threatened the use of what appeared to be a deadly

weapon or dangerous instrument.” (Doc. 12-1 at 412). The jury acquitted Petitioner of armed

criminal action, however, which only included the elements that he (1) committed first degree

robbery and (2) committed such offense “by or with or through the knowing use or assistance or

aid of a deadly weapon.” (Id. at 414). Petitioner argues that “[w]ithout the deadly weapon

element, the State’s evidence was insufficient to sustain a conviction for first degree robbery.”

(Id.). Petitioner’s first ground for relief fails for three reasons.

        First, there was sufficient evidence to support a conviction for first degree robbery. The

applicable standard for determining whether a state court conviction is sufficiently supported is

whether any “rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Substantial evidence was

presented at trial to support a finding that Petitioner committed first degree robbery. (See

generally Doc. 12 at 16). There is clear Eighth Circuit precedent in nearly identical

circumstances contradicting Petitioner’s claim. In Arnold v. Wyrick, 646 F.2d 1225 (8th Cir.

1981), the Eighth Circuit reviewed the denial of a § 2254 petition where the petitioner had been

convicted of first degree robbery but acquitted of armed criminal action. The petitioner argued

that his “conviction of first degree robbery was inconsistent with his acquittal of armed criminal

action.” Id. at 1227. The Eighth Circuit found that “inconsistent verdicts on separate counts of an

indictment in a single trial are not fatal to a conviction.” Id. at 1228 (citations omitted); see also

State v. Clemons, 643 S.W.2d 803, 805 (Mo. banc 1983) (An inconsistent verdict “does not

require a reversal provided there is sufficient evidence to support the jury’s finding of guilt.”).

Put simply, the supposedly inconsistent verdicts do not necessarily indicate that there was
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 11 of 19 PageID #: 2192


insufficient evidence to support the first degree robbery conviction. Trial and appellate counsel

are not ineffective for failing to raise a meritless claim. See Thai v. Mapes, 412 F.3d 970, 979

(8th Cir. 2005) (citation omitted) (“[C]ounsel’s trial strategy cannot be challenged on the basis of

a meritless claim.”).

       Petitioner also argues that there was no evidence to support a finding of “forcible

stealing,” a required element of first degree robbery. This Court finds that there was sufficient

evidence for the jury to believe that Petitioner at least threatened the use of a gun. Detective

Wilson testified that Petitioner “inserted the magazine into the gun and told [him] not to move.”

(Doc. 12-1 at 236). Counsel clarified: “Was the gun actually pointed at you?” (Id.). Detective

Wilson responded: “Yes, sir.” (Id.). The jury also heard testimony from the informant, who was

in the car, that Petitioner possessed the gun. (Id. at 274-75). A reasonable juror could find

Detective Wilson’s statements credible and convict Petitioner of first degree robbery. See State v.

Saucy, 164 S.W.3d 523, 527 (Mo. Ct. App. 2005) (citation omitted) (“The distinctive element of

robbery in the first degree is the taking of the property of another by violence or by putting the

victim in fear . . . . Further, in instances where the robber falsely pretends to be pointing a gun,

the fact that defendant may not have had a gun does not prevent a conviction.”). Put simply, this

issue was extensively addressed at trial, and sufficient evidence was presented to the jury to

support a conviction.

       Second, it is not readily apparent that the jury’s verdict was, in fact, inconsistent. The

jury instruction for first degree robbery required that Petitioner “displayed or threatened the use

of what appeared to be a deadly weapon.” (Doc. 12-1 at 412 (emphasis added)). The armed

criminal action instructions, meanwhile, required knowing use of a deadly weapon. (Id. at 414).

The jury could plausibly have believed that Petitioner threatened the use of, but did not actually



                                                                                                       11
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 12 of 19 PageID #: 2193


use, a deadly weapon, as discussed above. At least one court in this district has reached an

identical conclusion:

       [T]he applicable law and verdict director instructions submitted to the jury did not
       require that the petitioner be armed in order to commit attempted first degree
       robbery. They required only that he take a substantial step toward committing that
       crime by approaching the victim, demanding money, and threatening to shoot her.
       In contrast, the requisite elements for the crime of armed criminal action required
       that petitioner actually be armed. Thus, if appellate counsel had raised the claim
       of inconsistent verdicts on appeal, it most likely would have been rejected. Carter
       v. Steele, No. 4:06-CV-1301 CDP, 2009 WL 1739997, at *5 (E.D. Mo. June 18,
       2009) (emphasis added).

In closing arguments, the prosecution emphasized that to meet the fourth element of first degree

robbery, “[i]t actually doesn’t even have to have been a real gun.” (Doc. 12-1 at 421). Because

the jury’s verdict was not necessarily inconsistent, any challenge to the sufficiency of the

evidence on these grounds would have failed.

       Finally, trial counsel did argue that the evidence was insufficient to support a conviction.

Trial counsel filed a Motion for Judgment of Acquittal arguing that the “trial court erred in

accepting the jury’s guilty verdict on the count of Robbery in the First Degree” because the

“jury’s determination that [Petitioner] was NOT guilty of Armed Criminal Action is inconsistent

with its finding that Defendant displayed or threatened the use of what appeared to be a deadly

weapon.” (Doc. 12-2 at 43). During closing arguments, trial counsel repeatedly argued that the

evidence did not support a finding that Petitioner possessed a gun at the time of the theft. (Doc.

12-1 at 431-37). Petitioner claims that trial counsel rendered ineffective assistance by failing to

argue that the evidence was insufficient to support a first degree robbery conviction. The record

reflects, however, that trial counsel made this exact argument both at trial and in the Motion for

Judgment of Acquittal. Accordingly, habeas relief is not warranted based on Petitioner’s first

ground for relief.
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 13 of 19 PageID #: 2194


        Ground Two: Ineffective Assistance – Converse Jury Instruction

        In his second ground for relief, Petitioner contends that trial counsel was ineffective for

failing to request a converse jury instruction regarding the deadly weapon element of first degree

robbery. The record reflects, however, that the instructions provided to the jury included nearly

identical language to that now proposed by Petitioner. At the end of the first degree robbery

instruction, the trial court stated: “However, unless you find and believe from the evidence

beyond a reasonable doubt each and all of these propositions, you must find the defendant not

guilty of that offense.” (Doc. 12-1 at 412). One of those propositions was that Petitioner

“displayed or threatened the use of a deadly weapon or dangerous instrument.” (Id.).

        Under Missouri law, a defendant is entitled to a converse jury instruction in order to

emphasize a particular element. State v. Davenport, 174 S.W.3d 666, 668 (Mo. Ct. App. 2005).

Petitioner did not suffer prejudice under Strickland, however, merely because the trial court did

not make a converse instruction as to the deadly weapon element. The trial court used the

approved instruction for first degree robbery. See United States v. Naylor, 887 F.3d 397, 405 (8th

Cir. 2018) (citation omitted) (“Missouri courts are required to use the Missouri Approved

Instructions – Criminal.”); State v. Zink, 181 S.W.3d 66, 74 (Mo. banc 2005) (“MAI instructions

are presumptively valid and, when applicable, must be given to the exclusion of other

instructions.”). A claim of ineffective assistance for failing to object to a jury instruction fails if

the court’s instructions as a whole “adequately advised [the jury] of the essential elements of the

offenses charged.” Miles v. Nix, 911 F.2d 146, 148 (8th Cir. 1990). The trial court advised the

jury of the essential elements of first degree robbery by utilizing the approved instruction. It was

not objectively unreasonable for trial counsel to accept the approved jury instruction for first

degree robbery, nor was Petitioner prejudiced by the failure to provide a converse jury

instruction regarding the deadly weapon element.
                                                                                                      13
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 14 of 19 PageID #: 2195



       Ground Three: Due Process – Motion to Suppress

       In his third ground for relief, Petitioner argues that the trial court erred in denying his

motion to suppress statements made to Detective Stepp because such statements were obtained in

violation of Petitioner’s Miranda rights. See Miranda v. Arizona, 384 U.S. 436 (1966).

Because this claim was fully adjudicated on the merits in state court proceedings, this Court

cannot grant relief unless such adjudication “(1) resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

       “A Miranda warning must be administered when a suspect undergoes custodial

interrogation, which occurs when an officer’s interaction with the suspect is ‘likely to elicit an

incriminating response.’” United States v. Torres-Lona, 491 F.3d 750, 757 (8th Cir. 2007)

(quoting Rhode Island v. Innis, 446 U.S. 291, 301 (1980)). Miranda warnings are “not

themselves rights protected by the Constitution but [are] instead measures to ensure that the

[suspect’s] right against compulsory self-incrimination [is] protected.” Moran v. Burbine, 475

U.S. 412, 425 (1986) (quoting New York v. Quarles, 467 U.S. 649, 654 (1984)).

       After Petitioner was arrested, Detective Stepp began advising him of his Miranda rights.

The following exchange occurred during this videotaped interrogation:

       Detective Stepp: Same thing, if you understand put your initials. You have the
       right to talk to a lawyer for advice before you ask any questions, and to have a
       lawyer present during questioning. Do you understand that?

       Petitioner: Yea, I can’t call my lawyer?
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 15 of 19 PageID #: 2196


       Detective Stepp: You can call your attorney as soon as I get done reading this. If
       you cannot afford to hire one if you so desire, one will be appointed for you for
       any questioning. Do you understand that?

       Petitioner: Mm-hmm [affirmative].

       Detective Stepp: Can you put your initials right there? If you decide to answer
       questions and/or make a statement, you have the right to stop answering questions
       and to remain silent. Do you understand that? And this is just saying, you can read
       the waiver out loud if you would please? Can you read that out loud to me?

       Petitioner: Knowing and understanding what my rights are, I’m going to answer
       questions / or make a statement at this time – I’m not making no statement.

       Detective Stepp: Okay. Could you sign it that I read it to you? And you don’t
       want to talk to with me?

       Petitioner: About what? I ain’t rob nobody, especially not at no gunpoint. I didn’t
       make nobody do nothing. (Doc. 12-5 at 8).

Following this exchange, Petitioner stated that he “rather it be a snatch and grab” than first

degree robbery because he “ain’t put no gun up to that man and make him do nothing.” (Id. at 9).

Detective Stepp testified regarding these statements at trial, and the videotaped interrogation was

admitted as an exhibit, with portions played at trial. (Doc. 12-1 at 301-08).

       At the outset of trial, Petitioner’s counsel made a motion to suppress the video and

testimony by Detective Stepp on the grounds that Petitioner had invoked his right to counsel and

right to remain silent under Miranda. The trial court denied the motion because Petitioner

“initiated the conversation” and “that was voluntary and done after [Petitioner] was read his

rights.” (Id. at 16). The Missouri Court of Appeals affirmed this ruling, holding that Petitioner

“did not articulate his desire to have counsel present sufficiently clearly that a reasonable police

officer would understand that statement to be a request for an attorney.” (Doc. 12-5 at 9). The

court also found that Petitioner “voluntarily waived his right by continuing to make statements to

Detective Stepp even after he mentioned calling his lawyer.” (Id. at 10).



                                                                                                    15
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 16 of 19 PageID #: 2197


       A suspect must make a “clear and unambiguous request for counsel.” United States v.

Langford, 155 Fed. App’x 936, 937 (8th Cir. 2005) (per curiam) (citing Davis v. United States,

512 U.S. 452, 459 (1994)). The Supreme Court has adopted this same standard for invocation of

the right to remain silent. Berghuis v. Thompkins, 560 U.S. 370 (2010). These rights can be

waived after being invoked. “Where the prosecution shows that a Miranda warning was given

and that it was understood by the accused, an accused uncoerced statement establishes an

implied waiver of the right to remain silent.” Id.; see also Davis v. United States, 512 U.S. 452,

458 (1994) (citation omitted) (“[I]f a suspect requests counsel at any time during the interview,

he is not subject to further questioning until a lawyer has been made available or the suspect

himself reinitiates conversation.”).

       Petitioner did not unequivocally invoke his right to counsel simply by asking if he can

call his lawyer. In Davis, the Supreme Court affirmed that a suspect’s stating “[m]aybe I should

talk to a lawyer” did not constitute an unambiguous request for counsel. Davis, 512 U.S. at 462.

In very similar circumstances to this case, the Eighth Circuit has held that a suspect’s asking

“Could I call my lawyer?” was not an unambiguous request for counsel. Dormire v. Wilkinson,

249 F.3d 801, 805 (8th Cir. 2001). Petitioner here asked if he could call his lawyer and was

informed that he could once Detective Stepp finished reading the Miranda warnings. Petitioner’s

question does not amount to an unequivocal request for counsel. The Missouri Court of Appeals,

moreover, reasonably applied federal law in reaching the same conclusion.

       Petitioner arguably invoked his right to remain silent by stating he was “making no

statement.” (Doc. 12-5 at 8). A suspect invokes his right to remain silent by making a “clear,

consistent expression of a desire to remain silent,” but “assertions of an intent to exercise the

right to remain silent are not enough to invoke the right.” United States v. Ferrer-Montoya, 483

F.3d 565, 569 (8th Cir. 2007) (citations omitted). Statements like “I have nothing else to say”
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 17 of 19 PageID #: 2198


have been held to meet this standard. United States v. Reid, 211 F. Supp. 2d 366, 374-75 (D.

Mass. 2002). A suspect “need not speak with the discrimination of an Oxford don” to invoke this

right. Davis, 512 U.S. at 459. The Missouri Court of Appeals did not specifically address

whether Petitioner had invoked his right to remain silent.

       Even if Petitioner had invoked his right to counsel and to remain silent, however, he

waived those rights by continuing to make voluntary statements to Detective Stepp. A waiver of

rights under Miranda must be voluntary, knowing, and intelligent. See Prentiss v. Ault, 352 Fed.

App’x 141, 142 (8th Cir. 2009) (per curiam) (citing Miranda, 384 U.S. at 444). Petitioner

informed Detective Stepp that he was “not making no statement.” (Doc. 12-5 at 8). Detective

Stepp asked Petitioner to sign that the statement was read to him and confirmed that Petitioner

“doesn’t want to talk with [him].” (Id.). Petitioner responded: “About what? I ain’t rob nobody,

especially not at no gunpoint. I didn’t make nobody do nothing.” (Id.). Petitioner proceeded to

make multiple statements without expressing any further desire to remain silent. The Missouri

Court of Appeals reasonably concluded that Petitioner “voluntarily continued speaking to

Detective Stepp despite his initial assertion that he did not want to make a statement.” (Id. at 10).

Under Miranda, interrogation must cease after an invocation of such rights “unless the accused

himself initiates further communication, exchanges, or conversation with the police.” Edwards v.

Arizona, 451 U.S. 477, 485 (1981). After Petitioner’s potential invocation of his right to remain

silent, Detective Stepp merely confirmed that Petitioner was exercising this right. The Missouri

Court of Appeals reasonably determined that Petitioner proceeded to knowingly and voluntarily

waive his rights by initiating further conversation. See North Carolina v. Butler, 441 U.S. 369

(1979) (holding Miranda rights can be impliedly waived).

       Pursuant to AEDPA, this Court may only grant Petitioner habeas relief if it determines

that the Missouri Court of Appeals’ adjudication “was contrary to, or involved an unreasonable
                                                                                                  17
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 18 of 19 PageID #: 2199


application of, clearly established federal law.” 28 U.S.C. § 2254(d)(1). Such review is “highly

deferential.” Ali v. Roy, 950 F.3d 572, 574 (8th Cir. 2020) (citation omitted). The Missouri Court

of Appeals reviewed the facts and reasonably concluded that the trial court properly denied

Petitioner’s motion to suppress statements made during Detective Stepp’s interrogation.


IV.       CONCLUSION

          After careful consideration, this Court holds that Petitioner is not entitled to habeas relief.

First, Petitioner did not timely file his petition, and Petitioner has not demonstrated that equitable

tolling is warranted. Second, Petitioner procedurally defaulted his first two grounds for relief and

has not established that the defaults should be excused pursuant to the Martinez exception.

Finally, Petitioner’s arguments fail substantively because he has not met the Strickland standard

for his ineffective assistance claims and the Missouri Court of Appeals reasonably applied

federal law to Petitioner’s sole exhausted claim.


          Accordingly,

          IT IS HEREBY ORDERED that Petitioner Terrance T. Norman’s Amended Petition to

Vacate, Set Aide, or Correct Sentence Pursuant to 28 U.S.C. § 2254 (Doc. 11) is DENIED and

this case is hereby DISMISSED. A separate Order of Dismissal will accompany this

Memorandum and Order.

          IT IS FURTHER ORDERED that, because Petitioner cannot make a substantial

showing of the denial of a constitutional right, the Court will not issue a certificate of

appealability. See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834

(1998).
Case: 4:19-cv-02299-JAR Doc. #: 15 Filed: 04/27/21 Page: 19 of 19 PageID #: 2200


      Dated this 27th day of April, 2021.


                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                                                               19
